Citation Nr: 1418289	
Decision Date: 04/23/14    Archive Date: 05/02/14

DOCKET NO.  10-36 571	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, South Carolina


THE ISSUE

Entitlement to a total disability rating based on individual unemployability due to service-connected disability (TDIU). 


REPRESENTATION

Appellant represented by:	Richard E. Thompson, Jr., Attorney at Law


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

M. Mac, Counsel


INTRODUCTION

The Veteran served on active duty from August 1990 to May 1994. 

This matter comes before the Board of Veterans' Appeals  (Board) on appeal from a January 2009 rating decision of a Regional Office (RO) of the Department of Veterans Affairs (VA). 

In October 2010, the Veteran testified before the undersigned Veterans Law Judge.  A transcript of this hearing has been added to the claims file.  During the Board hearing, the undersigned discussed with the Veteran the issue on appeal, the evidence required to substantiate the claim, and asked questions to elicit information relevant to the claim.  Potential evidentiary defects were identified and the file was left open to provide an opportunity to submit additional evidence.  This action supplemented VA's compliance with the Veterans Claims Assistance Act of 2000, 38 C.F.R. § 3.103, and Bryant v. Shinseki, 23 Vet. App. 488 (2010).  

The issue of entitlement to TDIU was previously remanded in July 2011 and in November 2012.  As the requested development has been completed, no further action to ensure compliance with the remand directives is required.  Stegall v. West, 11 Vet. App. 268 (1998).

The Virtual VA paperless claims processing system and the Veterans Benefits Management System have been reviewed.  VA medical records from 2001 to 2013 are part of Virtual VA.  Other documents in the electronic files are either duplicative of the evidence of record or are not pertinent to the present appeal.  


FINDING OF FACT

The Veteran meets the schedular criteria for TDIU and his service-connected residuals of low back injury with L5-S1 disc bulging, right lower extremity radiculopathy, and left lower extremity radiculopathy render him unable to obtain and maintain substantially gainful employment. 


CONCLUSION OF LAW

The criteria for an award of TDIU are met. 38 U.S.C.A. §§ 1155 , 5103, 5103A; 38 C.F.R. § 4.16(a) (2013).


REASONS AND BASES FOR FINDING AND CONCLUSION

The Veterans Claims Assistance Act of 2000 

In light of the favorable determination to grant an award of TDIU,
VA's duties to notify and assist are deemed fully satisfied and there is no prejudice to the Veteran in proceeding to decide the issue on appeal.  See 38 U.S.C.A. 
§§ 5103, 5103A, 5107; 38 C.F.R. §§ 3.102, 3.159.

Analysis

Total disability ratings for compensation based on individual unemployability may be assigned where the schedular rating is less than total, when it is found that the disabled person is unable to secure or follow a substantially gainful occupation as a result of a single service-connected disability ratable at 60 percent or more, or as a result of two or more disabilities, provided at least one disability is ratable at 40 percent or more, and there is sufficient additional service-connected disability to bring the combined rating to 70 percent or more.  38 C.F.R. §§ 3.340 , 3.341, 4.16(a).  In Geib v. Shinseki, 733 F.3d 1350 (2013), the Federal Circuit held that VA's duty to assist did not require obtaining a single medical opinion regarding the combined impact of all service-connected disabilities.  "Indeed, applicable regulations place responsibility for the ultimate TDIU determination on the VA, not a medical examiner."  Id. at 1354.  

On October 27, 2008, the Veteran's claim for TDIU was received.  During the current appeal period the Veteran has been service connected for the following disabilities: residuals of low back injury with L5-S1 disc bulging, status post surgical intervention, rated 40 percent disabling; depressive disorder and anxiety disorder rated 30 percent disabling; right lower extremity radiculopathy associated with residuals of low back injury with L5-S1 disc bulging rated 20 percent disabling; scar from lumbar spine surgery rated 10 percent disabling; and left lower extremity radiculopathy associated with residuals of low back injury with L5-S1 disc bulging rated noncompensable from February 27, 2007 and 10 percent from March 13, 2013.  The Veteran has a combined rating of 70 percent from October 27, 2008.  As during the appeal the service-connected disabilities have a combined rating of 70 percent and at least one disability (low back) is rated 40 percent, the minimum percentage requirements for a TDIU under 38 C.F.R. § 4.16(a) are met.  The remaining question, then, is whether the Veteran's service-connected disabilities render him unemployable.

The central inquiry is "whether [a] veteran's service-connected disabilities alone are of sufficient severity to produce unemployability."  See Hatlestad v. Brown, 5 Vet. 
App. 524, 529 (1993).  Consideration may be given to a veteran's education, special training, and previous work experience, but not to his or her age or to the impairment caused by nonservice-connected disabilities.  See 38 C.F.R. §§ 3.341, 4.16, 4.19; see also Van Hoose v. Brown, 4 Vet. App. 361 (1993).  The Board finds that the weight of the evidence shows that the Veteran's service-connected disabilities render him unable to obtain and maintain substantially gainful employment.  

The Veteran contends that since April 5, 2007 he cannot work due to his service-connected back disability.  See VA Form 21-8940, received in October 2008 and November 2011.  In his claims he indicated that from May 2001 to April 2007 he was a production associate at BMW and has the equivalent of a 2 year college training based on his training as an electrician during service.  During his October 2010 Board hearing the Veteran testified that as a production associate for BMW he moved automobile body parts.  During the appeal period there are multiple medical opinions of record that show the Veteran is unable to secure or follow a substantially gainful occupation due to his service-connected disabilities.  These opinions are summarized below.

SSA records show that on a physical residual functional capacity questionnaire dated in April 2009, the examiner was of the opinion that the Veteran was incapable of low stress jobs due to chronic pain that impaired his concentration and that he was incapable of holding a job due to his disc disease.  On private evaluation in December 2009, a different examiner concluded that the Veteran was 100 percent disabled from functioning due to his service-connected back disability.  On VA mental examination in May 2010 the examiner concluded that the Veteran's ability to be employed was definitely to moderately affected by his service-connected depressive and anxiety disorder.  An independent psychiatric evaluation dated in April 2012 also shows that the Veteran had a moderate level of impairment in getting through a typical workday.  

On VA examination in November 2011, the Veteran complained of low back pain particularly with prolonged standing or sitting on a hard surface, walking, bending, and lifting.  The examiner opined that the Veteran's service-connected lumbar spine and right lower extremity radiculopathy precluded him from a physical occupation.  While the examiner concluded that the Veteran should be able to tolerate a sedentary job if he managed his pain by stretching, he did not fully consider the impact of the Veteran's other symptoms such as problems concentrating.  To the extent that the November 2011 examiner concluded that the Veteran is capable of sedentary employment his opinion is of limited probative value.  Moreover, the Veteran's education and experience do not provide a basis for sedentary employment that would not require some form of physical movement.  

On VA general examination in March 2013, the examiner noted that due to the Veteran's service-connected back disability and educational status he would have difficulty finding employment for which a physical component was not required.  On the associated thoracolumbar spine examination, the examiner stated that the Veteran's service-connected back conditions impact his ability to work as he is unable to sit, stand or bend over.  On VA examination in March 2013 for mental disorders the examiner concluded that the symptoms associated with the Veteran's service-connected depressive disorder did not result in his inability to maintain physical or sedentary employment and that the Veteran's inability to sustain physical employment seems more due to physical conditions.  On VA examiner in March 2013 for peripheral nerves, the examiner indicated that the Veteran's peripheral nerve condition impacted his ability to work.  He explained that the Veteran's chronic pain is a limiting factor and the Veteran complained that his pain is too severe for him to be able to work.  The examiner stated that he could not confirm or deny this.  

The Board also notes that in a November 2008 letter, the Veteran's former employer, BMW Manufacturing, indicated that the Veteran began receiving long term disability benefits in April 2008 based on his inactive status as a BMW employee.  In a letter dated in August 2007, BMW Manufacturing informed the Veteran that his long term disability benefits were not paid by the company but by a third party vendor.  In November 2010, BMW informed the Veteran that his employment status with BMW was terminated effective November 1, 2010 because he was unable to return to work and his inactive employment status was terminated.  Although the Veteran received long term disability benefits during his inactive employment status with BMW during the appeal period, the regulatory criteria provide that entitlement to TDIU is warranted if the Veteran is unable to secure or follow a substantially gainful occupation and is in receipt of a schedular rating that is less than total.    

In light of the above, the weight of the evidence shows that the severity of the service-connected low back disability and radiculopathy of the bilateral lower extremity render the Veteran incapable of obtaining and retaining substantially gainful employment.  TDIU is therefore warranted.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; see also Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).   



ORDER

TDIU is granted, subject to the laws and regulations governing the award of monetary benefits. 





____________________________________________
H. N. SCHWARTZ
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


